SUPERIOR COURT

oF mr
STATE OF DELAWARE
Vlv1AN L. ME1)1N1LLA NEw CASTLE CoUNTY CouRTHoUsE
JUDGE 500 NORTH KING STREET, sum£ 10400
' WILMH\|GTON, DE 19801-3733
TELEPHONE (302) 255-0626
May 9, 2016
Christopher Marques, Esquire Thomas A. Foley, Esquire
Delaware Department of Justice Attorney At Law
820 North French Street, 7"‘ Floor 1905 Delaware Avenue
Wilmington, DE l980l Wilmington, DE 19806

RE-: State of Delaware v. Tijj‘any B. Harper
ID No. l5ll0lO6lO
Motion to Dismiss, Motion to Suppress, Motion for Return of Property

Dear Counsel:

This is a follow-up to the initial bench rulings of April 29, 20l6, regarding
three pretrial motions filed by Defendant Tiffany Harper ("Defendant"). The
motions were heard in different order, and rulings were preliminarily made that will
hopefully be case dispositive on the State’s decision to proceed in this matter.
Nevertheless, because this Court was troubled with the actions of the Delaware
State Police, this letter opinion serves to memorialize this concern. Having
considered the arguments set forth in the pleadings and through oral arguments, the
Motion for Return of Property is GRANTED, the Motion to Suppress is
GRANTED, and the Motion to Dismiss is DENIED.

' PROCEDURAL AND FACTUAL BACKGROUND

Defendant is charged with one count of Providing a False Statement to Law

Enforcement, in violation of ll Del. C. § l245A, and moves for dismissal under`

Superior Court Criminal Rule l2(b)(2). The State alleges that false statements
were made by Defendant that could have been material to an investigation
regarding a Labor Day shooting in 2015. That investigation is only relevant here
as it relates to the attempts of the Delaware State Police to link or rule out a black

Honda, allegedly owned by Defendant and/or operated by her husband, in
connection with the shooting.

On November 3, 2015, in order to access the vehicle, Detective Terranova of
the Delaware State Police ("DSP") placed a "flag" on Defendant’s vehicle. On
November 17, 2015, Defendant met with the detective and, during their
exchange/interview, her responses yielded a ripple effect: without the benefit of
Mirana’a warnings, she was questioned after being informed she was a suspect in
the shooting, her cell phones (among other property) were seized, and DSP’s
agreement to lift the flag on her vehicle was not honored.

Notably, today Defendant is not a suspect nor does she face charges
regarding the Labor Day 2015 shooting; the State closed the investigation in
December 2015 due to "no victim cooperation."] Regardless, the State remains
unwilling to lift the flag. As a result, Defendant is unable to renew her registration
through the Division of Motor Vehicles ("DMV"), rendering the use of her vehicle
unlawful. The Court considers the three motions to dismiss, suppress, and return of

property.
ANALYSIS

Although conceptually out of order, this Court turns first to Defendant’s
Motion for Return of Property.z While this Court’s comments or rulings during
oral arguments may serve to influence the State’s decision to move forward in this
case, l find it necessary to reiterate how troubling l find the continued State action
in this case relative to Defendant’s property.

Under Superior Court Criminal Rule 4l(e), while technically no physical
property was seized, the flag serves to effectively seize Defendant’s lawful use of
her vehicle. More troubling is the State’s response advising Defendant to take it up
with DMV, while conceding that to do so would simply be an exercise in futility
since DMV will not override DSP’s activation of the flag.

But the créme de la créme of upmost concern is the purported justification
for the State’s refusal to lift the flag for an indefinite period_simply that, "if
someday" the victim decides to cooperate, the vehicle "could" become material to
the investigation. This position is meritless. While the flag may have initially

' f'f`i_*§;~.f. ’s Mot. "R.'¢gj:ui~r:: Pre;:pe:=;§;,?`Mot.___£'§';znr§:;e;;-i1 7.

2 `f§a::c;zuse Def"`¢'>*.;\‘¥¢_€l_£z.'lxi;""`$ l"'"-_l§~'il:?1989 WL 158489 (Del. Super. Dec. 26, 1989) (charging defendant with Perjury First
Degree, in violation of ll DeI. C. § l223).

to the facts. Here, however, Defendant is charged under ll Del. C. § l245A and
this Court is guided by the definition therein.6

The Court has a difficult time understanding how Defendant’s responses
could have been material to the investigation when DSP already knew the answers
to the questions they were asking. That said, Defendant was aware that there was
an ongoing investigation related to the shooting at the time she made her alleged
statements in response to questions from DSP about the location of her vehicle and
whether she allowed others to drive it. Albeit a close call, at this juncture, the
Court finds that dismissal is not appropriate, and Defendant’s Motion to Dismiss is

DENIED.
SO ORDERED.
__,.~»~»“"‘“""_`“"?'
Veryg£';;:zriy _M__
,j¢¢._-,.~¢"` 
iii ,. on 

`§~. '.-»~""“""""">~ \ _ .-_-‘”"

";---~T¥F‘ivian L. Y~‘f_'§i€;‘i§§iilla, 
 = x

xi l

§

l

cc;;- Original to Prothonotary wm _,,,»"-
Tiffany B. Harper (Defendant)  '
Investigative Service Office

6 ll Del. C. § l245A(b)(3) ("A statement is ‘material’ when, regardless of its eventual use or
admissibility in an official proceeding, it could have affected the course or outcome of the investigation of
a crime or offense by a law-enforcement officer or agency.").

4